DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. At the outset, the Examiner notes that the rejection of claims 8 and 12 under 35 U.S.C. 112(b) have been removed as Applicant has amended claim 8 and canceled claim 12.
With respect to the prior art, Applicant has argued that reference to Cummings et al., do not meet the claim limitations because the reference allegedly does not teach a channel having a portion of a first depth and a portion of a second, deeper depth.  The Examiner points to figure 1A of the reference which shows a channel having a first portion having a first depth (channel on right side of figure 1A), a second portion having a deeper depth (channel on left side of figure 1A), and a portion of variable depth (curved portion of channel).  As such, the Examiner contends that reference to Cummings et al., meets the claim limitations.  In examining the claims, the Examiner notes that the wherein clause does not provide any further structural limitations, thus the Examiner contends that the limitations regarding the cross-section of the channel results from the channel having a portion of variable depth.  As detailed above, reference to Cummings et al., teach a channel that meets all the structural limitations, and therefore anticipates claim 1.  With respect to claims 3-12, Applicant has relied on the arguments against Cummings et al., to show patentability; however, as detailed above, the Applicant’s arguments are not persuasive, thus the rejection of claims 3-12 are maintained.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the . 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “thereby allowing for a gradual transition in capillary pressure as a capillary flow in the channel transitions from the portion of a first depth to the portion of a second depth” is conditional as the limitations require flow through the channel.  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the claimed device, and not conditional limitations that describe specific conditions within the device.  As such, the phrase regarding capillary flow within the channel is not given patentable weight.
For claim 3, the Examiner notes that Applicant does not provide any structural features that make up the claimed ‘wall’ thus the Examiner contends that any prior art structure located in a channel can be construed as the wall of claim 3. 
For claims 4, 6, and 7, the Examiner notes that Applicant has not provided any specifics with respect to the claimed side wall. The claim does not define any features of the channel, thus 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummings et al., (US 2003/0230489).
For claims 1 and 2, Cummings et al., teach a flow channel (paragraph 0009) comprising a portion at a first depth, a portion of a second depth deeper than the first depth (paragraph 0045, figure 1A, figure 5), and a portion of variable depth between the first and second portions (figure 1A, figure 5). With respect to figure 5 of Cummings et al., the Examiner notes that regions 1 and 2 intersect at an angle, thereby creating the portion of variable depth wherein a cross section of the portion of variable depth is orthogonal to the direction of flow, and comprises 2 different depths that are equal to the depth of the first and second portions. Additionally, the Examiner contends that the cross section being orthogonal to the direction of flow holds true for all cross sections of the portion of variable depth.
For claim 15, Cummings et al., teach a diagnostic device (paragraph 0010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al., (US 2003/0230489) in view of Iida et al., (US 2006/0102836).
Regarding claim 3, Cummings et al., do not teach a portion of variable depth comprising a wall that connects to a bottom surface of the channel.
lida et al., teach a liquid switch for controlling fluid flow comprising a damming portion connected to the bottom surface of a channel channel (paragraphs 0009, 0019, 0067). Iida et al., also teach the damming portion being formed as a plurality of columnar members (paragraph 0075). Iida et al., teach that it is advantageous to provide a damming portion within a channel as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cummings et al., to include a damming portion in the channel in order to control flow of liquid through a channel without an external control unit as taught by lida et al.
Regarding claims 4, 6, and 7, Cummings et al., teach the channel having a second depth along the sidewalls (figure 6A-C). The Examiner notes that claims 4 and 6 have been broadly interpreted as the claims do not define any structural features that would make up the claimed sidewalls.
Regarding claim 5, lida et al., teach the damming portion being straight (figure 1 #105).
Regarding claim 8, lida et al., teach an intersection line between the wall and the bottom surface of the channel being curvilinear (paragraph 0075, figure 2 #121). The Examiner notes that figure 2 of Iida et al., is being interpreted as each column having an intersection line between at the bottom surface of the channel that is curvilinear as the columns are shown as being circular.
Regarding claim 9, lida et al., teach a plurality of columns that form an angle with respect to each other (paragraph 0074, figure 2 #121).
Regarding claim 10, Iida et al., teach multiple columns at an oblique angle to the direction of flow (figure 2 #121).
Regarding claim 11, Iida et al., teach the damming portion having a portion along the direction of flow (figure 1, portions along channel sidewall), and a portion perpendicular to the direction of flow (figure 1, portions that span diameter of channel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797